t c summary opinion united_states tax_court neil rabinowitz petitioner v commissioner of internal revenue respondent docket no 11264-05s filed date neil rabinowitz pro_se james h harris jr for respondent powell special_trial_judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section reference sec_1 are to the internal_revenue_code petitioner timely filed a petition under sec_6330 for review of respondent’s determination to proceed with the collection of petitioner’s and federal_income_tax liabilities the issue is whether the refusal by the appeals_office to release or withdraw a federal_tax_lien constituted an abuse_of_discretion at the time the petition was filed petitioner resided in pikesville maryland background the facts are as follows respondent assessed tax_liabilities for the taxable years and and on date filed a federal_tax_lien showing the balance due on date respondent notified petitioner that the tax_lien had been filed petitioner requested a hearing to have the tax_lien removed and suggested that a compromise was appropriate petitioner however did not submit information concerning an offer-in-compromise the appeals_office determined that the filing of the tax_lien was appropriate and the least intrusive collection means of protecting the government’s interest petitioner appeals discussion after the filing of a notice_of_federal_tax_lien a taxpayer is entitled to notice and an opportunity for a hearing before an impartial officer of respondent’s office of appeals sec_6320 and b b if a taxpayer requests a hearing he or she may raise any relevant issue relating to the unpaid tax or to the tax_lien including challenges to the appropriateness of the collection action and offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in- compromise sec_6330 see also sec_6320 a determination takes into account consideration of the verification that the requirements of the applicable law and administrative procedures have been met and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary sec_6330 there is no issue here concerning the correctness of the amounts of the tax_liabilities for and there is also no dispute that the taxes were properly assessed and that petitioner has failed to pay these liabilities we therefore review the appeals office’s refusal to lift the tax_lien by the standard whether it was an abuse_of_discretion ie whether it was arbitrary capricious or without sound basis in fact or law we do not substitute our judgment for that of the appeals_office see sec_6330 125_tc_301 the original assessment was corrected to reflect the amount sec_2 shown on petitioner’s and returns that were filed on date affd ___ f 3d ___ 1st cir date 114_tc_176 the commissioner may withdraw a notice of tax_lien if relevant here the withdrawal will facilitate collection sec_6323 or with the consent of the parties the withdrawal would be in the best interest of the taxpayer and the united_states sec_6323 essentially petitioner’s argument is that he is an unemployed insurance agent who has been unable to obtain employment because of the filing of the federal_tax_lien and the public awareness of his financial situation petitioner’s argument is based on a misconception a tax_lien arises at the time the assessment is made sec_6321 and sec_6322 the notice of tax_lien protects the government’s interest as a creditor against other creditors see sec_6323 but even if a notice of tax_lien was not filed the liability still exists to the extent that petitioner argues that withdrawal of the notice of tax_lien would improve his credit this argument is wrong petitioner would still be required if requested to disclose the liabilities lurking beneath petitioner’s argument is the suspicion that petitioner seeks to mislead third parties as to his true financial situation by having the notice withdrawn while this may be in petitioner’s best interest we have difficulty in finding that the interest of the united_states is served by such a legerdemain we do not find that the refusal by the appeals_office to withdraw the notice of tax_lien was an abuse_of_discretion reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
